DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed after the mailing date of the Notice of Allowability on 2/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Allowability
The indicated allowability of claims 10, 13, 16 and 18-20 is withdrawn in view of the newly discovered reference(s) to anger et al. US 2007/0257407(Danger).  Rejections based on the newly cited reference(s) follow.
Status of Claims
The indicated allowability of claims 10, 13, 16 and 18-20 is withdrawn in view of the newly discovered reference(s) to anger et al. US 2007/0257407(Danger).  Rejections based on the newly cited reference(s) follow.
Claims 11-12, 14-15 and 24 are canceled.  Claims 1-9 and 17 remain withdrawn from consideration.  Therefore, claims 10, 13, 16, 18-23 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danger et al. US 2007/0257407(Danger).
Danger teaches a process for heating steel plate in a furnace comprising a plurality of stacked horizontal furnace levels(Figs 1-2, [0025-0029]), wherein steel plates 
Regarding claims 10, 13 and 16, Danger’s process performs the same steps of moving a first, second, third and fourth blank as claimed because the furnace of Danger has 10 levels, one for each steel plate.  Danger further teaches that the charging device and the withdrawal device may be constructed for simultaneous application[0013]
Additionally, since each of the furnace levels of Danger can be heated individually, the examiner concludes that the claimed insulating coating or separating piece would have inherently been present in the levels of Danger’s furnace.  
Alternatively, it would have been obvious to one of ordinary skill in the art to have incorporated insulation means to the levels of Danger’s furnace in order to allow the levels to be heated individually and at different temperatures.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danger and further in view of Potocki et al. US 2014/0144198(Potocki)..
The teachings of Danger are discussed section 9 above.  Although Danger teaches that the steel plates are intended for hot forming[0004], Danger does explicitly teach that the furnace is disposed on a press.
Potocki teaches a hot stamping process comprising continuously conveying and heating a production line of blanks in a horizontal furnace(Figs 1-2).
.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potocki, and further in view of Womack et al. US 2017/0045297(Womack).
The teachings of Danger in view of Potocki are discussed in sections 9-10 above.  However, Danger in view of Potocki do not explicitly teach the claimed rolling bolster to move the oven assembly.
Womack teaches a multi-window platen oven for simultaneously heating a plurality of blanks in a production line(abstract).  Womack further teaches that the multi-window platen oven is placed on bolster allowing the oven to be easily side in and out of a press assembly[0042].
Regarding claims 19-20, it would have been obvious to one of ordinary skill in the art to have incorporated the bolster as taught by Womack into the horizontal furnace of Danger in view of Potocki in order to allow easy placement of the horizontal furnace as taught by Womack.
Allowable Subject Matter
Claims 21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733